Case 1:18-cv-02185-LJL Document 273-38 Filed 04/06/20 Page 1 of 5




                   Exhibit JJJ
Case 1:18-cv-02185-LJL Document 273-38 Filed 04/06/20 Page 2 of 5




                                                             SVUS002440
Case 1:18-cv-02185-LJL Document 273-38 Filed 04/06/20 Page 3 of 5




                                                             SVUS002441
Case 1:18-cv-02185-LJL Document 273-38 Filed 04/06/20 Page 4 of 5




                                                             SVUS002442
Case 1:18-cv-02185-LJL Document 273-38 Filed 04/06/20 Page 5 of 5




                                                             SVUS002443
